1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     SAMUEL LANIER
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-0084 KJM
                                                 )
11                 Plaintiff,                    )   STIPULATION TO VACATE STATUS
                                                 )   CONFERENCE AND REQUEST FOR
12   vs.                                         )   BRIEFING SCHEDULE REGARDING
                                                 )   AMOUNT OF LOSS
13   SAMUEL LANIER,                              )
                                                 )   Date: July 12, 2021
14                 Defendant.                    )   Time: 9:00 a.m.
                                                 )   Judge: Hon. Kimberly J. Mueller
15                                               )
16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Veronica M.A. Alegría, Assistant United States Attorney, attorney for
18
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender,
19
     Alexandra P. Negin, attorneys for Samuel Lanier, that the video sentencing conference currently
20
     set for July 12, 2021, should be vacated until after the Court holds an evidentiary hearing
21
     regarding the loss amount. The parties further stipulate that the Court should approve of the
22
     following briefing schedule regarding the amount of loss in advance of sentencing. In support of
23
     this stipulation the parties submit:
24
            1.   Mr. Lanier pleaded guilty to a seven count Information alleging Major Fraud Against
25
                 the United States [18 U.S.C. § 1031] on June 3, 2019. The offense involves Mr.
26
                 Lanier’s fraudulent billing practices relating to federal FEMA SAFER grants.
27
28
1    2. While the parties agreed about the offense conduct, the parties do not agree as to the
2       ultimate amount of loss to be used for the sentencing guidelines and/or the amount of
3       restitution.
4    3. The parties each have accounting experts who have calculated the amount of loss/
5       restitution using differing methods. The parties have met and conferred on many
6       occasions to see if an agreement could be reached. Despite the parties’ best efforts,
7       cooperative spirit in trying to reach an agreement, and sharing of reports and
8       methods, the amount of loss and restitution remains disputed. In short, the parties
9       believe the Court will need to determine the amount of loss and restitution.
10   4. During the PSR process, each party has submitted to the Probation Officer their
11      expert reports and presented their views of this issue during the informal objections
12      phase of the PSR scheduling. These different loss calculations result in different
13      Sentencing Guidelines’ calculations.
14   5. Rather than produce a final PSR informing the Court that the amount of loss is
15      disputed, the probation officer has indicated that a final PSR cannot be produced until
16      the Court determines the amount of loss. While the parties have pointed out that a
17      final PSR would allow the parties to file formal objections and present the issue to the
18      Court in that manner, the probation officer continues to express a preference to have
19      the Court determine the amount of loss before the final PSR. Rather than continue to
20      discuss this procedural point, the parties are amenable to structuring the sentencing
21      schedule in the manner the probation officer prefers so that the case can move
22      forward towards a final Sentence and Judgement, as there is currently no final PSR.
23   6. The government will present its loss analysis to the Court and request an evidentiary

24      hearing, then defense counsel will formally dispute the loss amount and present its

25      material disputes. The government’s witnesses are not local and thus will need some

26      notice for travel arrangements. The defense witness is local but will need to be

27      scheduled in advance. The parties anticipate that the evidentiary hearing will last

28
1                approximately 3-4 hours. For these reasons, the parties are requesting that the Court
2                specially set this case for an in person hearing on August 25, 2021.
3           7.   The parties herein propose a briefing schedule and an in person specially set hearing
4                date as follows:
5           Government Brief: August 2, 2021
6           Defense Brief: August 9, 2021
7           Government Reply: August 16, 2021
8           Hearing Date: August 25, 2021
9           A parties submit a further PSR and sentencing schedule can be set once the Court makes
10   a determination about amount of loss, given that the probation officer desires to file the formal
11   PSR only after the Court makes a loss determination.
12
13                                                 Respectfully submitted,
14   DATED: July 8, 2021                           HEATHER E. WILLIAMS
                                                   Federal Defender
15
                                                   /s/ Alexandra P. Negin
16
                                                   ALEXANDRA P. NEGIN
17                                                 Assistant Federal Defender
                                                   Attorney for Defendant
18                                                 SAMUEL LANIER
19
20   DATED: July 8, 2021                           PHILLIP A. TALBERT
                                                   Acting United States Attorney
21
                                                   /s/ Veronica M.A. Alegría
22                                                 VERONICA M.A. ALEGRÍA
                                                   Assistant United States Attorney
23
                                                   Attorney for Plaintiff
24
25
26
27
28
1                                                 ORDER
2           The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order.
4           The Court orders the status conference currently scheduled for July 12, 2021 be vacated,
5    that the parties’ briefing schedule is adopted, and that a hearing is specially set for August 25,
6    2021 at 9:00 a.m.
7
8    DATED: July 9, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
